Citation Nr: 0512448	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  05-08 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from October 1942 to July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  The February 2004 RO 
decision granted a claim of service connection for PTSD, but 
denied the veteran's claim of service connection for a heart 
disorder, claimed as secondary to the mental disorder.  

In April 2005, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age.  See 38 U.S.C.A. § 
7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).  

The claim is remanded to the RO via the Appeals Management 
Center (AMC) located in Washington, D.C.  VA will notify you 
if further action is required on your part.


REMAND

The veteran is seeking service connection for a heart 
disorder claimed as secondary to service-connected PTSD.  The 
law provides in this regard that secondary service connection 
shall be awarded when a disability is "proximately due to or 
the result of a service-connected disease or injury."  38 
C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Also relevant to this matter, additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  



In both his notice of disagreement received in March 2004 and 
his substantive appeal received in March 2005, the veteran 
reported that his treating cardiologist told him that his 
heart condition was either caused, or aggravated by service-
connected PTSD.  An October 2003 VA treatment record 
identified the veteran's cardiologist as Scott Nordlich.  

It has been held that VA's duty to assist veterans includes 
obtaining pertinent medical records, even if not requested to 
do so by the veteran, when the VA is placed on notice that 
such records exist.  Ivey v. Derwinski, 2 Vet. App. 320 
(1992).  

While an August 2003 RO letter to the veteran provided notice 
of The Veterans Claims Assistance Act of 2000 (VCAA), 
including a request that the veteran submit copies of any 
records which support his claim, that notice did not advise 
the veteran of what evidence would substantiate a claim for 
secondary service connection.  
The notice also does not make any reference to Allen v. 
Brown, 7 Vet. App. 439 (1995).  

When the record is viewed in a light most favorable to the 
veteran, the veteran has notified VA of the existence of 
medical evidence which would substantiate his claim for 
secondary service connection of a cardiac disorder.  The 
matter will be remanded for VA to attempt to obtain such 
substantiating evidence.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence, including records 
from Scott Nordlich, M.D., or any other 
treating cardiologist that has expressed 
an opinion that the veteran's PTSD caused 
or aggravated a cardiac disorder.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Apart from the 
advisement expressed in this remand, the 
veteran should be advised that the 
responsibility for completion of the 
release forms, and the ultimate 
responsibility for obtaining the opinions 
of the treating physicians, is the 
veteran's.  All outstanding VA treatment 
records, dated from December 2004 to the 
present, should also be obtained for use 
in the appeal.  

2.  After the passage of 60 days from the 
notification as outlined in paragraph 1, 
should review the claim and take such 
additional development action as it deems 
proper, including the conduct of any 
other appropriate VA examinations.  
Following such development, the RO should 
review and readjudicate the claim of 
service connection, including with 
consideration of direct, secondary and 
Allen theories of entitlement.  If any 
such action does not resolve the claim, 
the RO shall issue the veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 







action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).  



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


